DETAILED ACTION


Claim Objections
Claim 1 objected to because of the following informalities: In claim 1, line  5 ,the applicant recites a drive shaft, further comprising. This phrase is confusing since features of the drive shaft were not previously recited.   Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 3, the applicant recites said first load contact surface axis of rotation and said second load contact surface axis of rotation intersect with said partially spherical end surface center-point of rotation. This feature is not found in the original disclosure. 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 and 12 of U.S. Patent No. 11371289 in view of Prill et al. (US 20090275415).
Regarding instant claims 1, claim 6 of ‘289’ discloses a drive shaft assembly for coupling downhole components comprising: a) an end housing having a central bore defining an inner space, a concave seat surface and a plurality of circumferentially spaced keyways disposed within said inner space (claim 6 of ‘289’); and b) a drive shaft (claim 1 of ‘289’), further comprising a first end having a partially spherical end surface and a plurality of elongated keys extending radially outward from said shaft (claim 6 of ‘289’), wherein said first end is received within said inner space of said end housing (claim 6 of ‘289’), is movably received on said seat surface (claim 6 of ‘289’), and each of said plurality of keys comprises a lateral outer surface (claim 6 of ‘289’), a first load contact surface having a cylindrical convex shape and an axis of rotation (claim 6 of ‘289’), and an opposing second load contact surface having a cylindrical convex shape and an axis of rotation (claim 6 of ‘289’), and wherein said plurality of keys is received within said plurality of keyways and are configured to transfer torque forces between said drive shaft and said end housing(claim 6 of ‘289’).
Claim 6 of ‘289’ is silent regarding the fact that said partially spherical end surface has a center-point of rotation. 
However, Prill teaches a partially spherical end surface (52), wherein said partially spherical end surface has a center-point of rotation (fig 3).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Claim 1 of ‘289’  and Prill before him or her, to modify the apparatus disclosed by Claim 1 of ‘289’ to include the center-point of rotation as taught by Prill in order to prevent the development of secondary bending moments ([0083]).

Regarding instant claim 4, Claim 7 of ‘289’ discloses said first end of said drive shaft is configured for omnidirectional pivotal movement relative to said end housing about said center-point of rotation (Claim 7 of ‘289’).

Regarding instant claim 5, Claim 8 of ‘289’ discloses said partially spherical end surface engages against said seat surface during pivotal movement of said drive shaft relative to said end housing. (Claim 8 of ‘289’).

Regarding instant claim 6, Claim 9 of ‘289’ discloses each key of said plurality of keys slides and rotates within a corresponding keyway of said plurality of said keyways during pivotal movement of said drive shaft relative to said end housing (Claim 9 of ‘289’).

Regarding instant claim 7, Claim 12 of ‘289’ discloses each key of said plurality of keys slides and rotates within a corresponding keyway of said plurality of said keyways during pivotal movement of said drive shaft relative to said end housing (Claim 12 of ‘289’).

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Underwood et al. (US 20160040484) discloses Aan assembly, apparatus, and method relate to a downhole motor drive shaft assembly drilling a subterranean wellbore. The assembly includes a drive shaft having a longitudinal rotational axis, a plurality of drive key sockets, an end housing having a longitudinal rotational axis, a plurality of circumferentially spaced axial keyways, and a concave spherical thrust bearing surface, and a drive key operatively connecting each drive key socket with a respective axial keyway for transferring torque from the drive shaft to the end housing. The drive key includes a substantially planar drive face slidably engaging the axial keyway, and a radiused, cylindrical back portion rotatably engaging the drive key socket, the substantially planar drive face and radiused, cylindrical back portion forming a nominal half-circle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672    
11/29/2022